FILED
                            NOT FOR PUBLICATION
                                                                            MAR 13 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANIEL LEVIN; MARIA LEVIN;                       No.   14-17283
PARKLANE ASSOCIATES, L.P.; SAN
FRANCISCO APARTMENT                              DC No. CV 14-03352 CRB
ASSOCIATION; COALITION FOR
BETTER HOUSING,
                                                 MEMORANDUM*
              Plaintiffs-Appellees,

DAVID GREENE,

              Intervenor,

 v.

CITY AND COUNTY OF SAN
FRANCISCO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                     Argued and Submitted February 14, 2017
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      SILER,** TASHIMA, and HURWITZ, Circuit Judges.

      The City and County of San Francisco (the “City”) appeals from the district

court’s judgment enjoining the enforcement of a City ordinance. While this appeal

was pending, the City amended the ordinance to address the district court’s

concerns. Because those amendments “sufficiently altered [the ordinance] so as to

present a substantially different controversy from the one the District Court

originally decided,” the appeal is now moot. See Ne. Fla. Chapter of the Assoc.

Gen. Contractors of Am. v. City of Jacksonville, 508 U.S. 656, 662 n.3 (1993)

(internal quotation marks omitted).

      The City argues that, if the appeal is moot, we should order the district court

to vacate its judgment. The general rule is to allow the lower court’s judgment to

stand “when the appellant rendered the appeal moot by his own act.” Blair v.

Shanahan, 38 F.3d 1514, 1520 (9th Cir. 1994). An exception may apply, however,

if the appellant is a governmental entity. See Chem. Producers & Distribs. v.

Helliker, 463 F.3d 871, 879 (9th Cir. 2006). Chemical Producers left open the

question of whether “lesser public bodies,” like the City, are entitled to the benefit

of that exception. Id. at 880. Rather than decide the issue in the first instance, we



      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                           2
will remand to the district court to consider whether its judgment should be vacated

in light of the adoption of the new ordinance.

      Accordingly, we DISMISS the appeal as moot, and REMAND with

instructions to consider whether the judgment should be vacated. See Blair, 38
F.3d at 1516.




                                          3